DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 24th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 6 were amended. Claims 1-10 are currently pending. 
Claims 1-10 were rejected under 35 U.S.C. 112(b) as being indefinite. The Applicant’s arguments with respect to the rejections under 112(b) have been fully considered and are persuasive.  The rejections under 112(b) are withdrawn. 
Response to Arguments
Applicant’s arguments, filed on May 24th, 2021, with respect to the amended features of claim 1 and claim 6 have been fully considered and are persuasive.  The Examiner agrees that the prior arts fail to disclose shifting from the heat retaining step to the temperature controlling step (on a dummy substrate) at a point of time when a payout signal of a lot is received.
Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on May 24th
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “said temperature controlling step (d) is commenced at a point of time when a payout signal of said lot is received” in combination with the rest of limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the limitations including “said temperature controlling step (d) is commenced at a point of time when a payout signal of said lot is received” in combination with the rest of limitations recited in claim 6.
Claims 2-5 and 7-10 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828